Citation Nr: 1535640	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-30 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for residuals of an atropine injection in the right leg, to include confusion, fainting spells, stomach problems, respiratory problems, and a skin condition.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Virtual VA paperless claims processing system does not contain any additional documents pertinent to the present appeal.  

In June 2015, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the VBMS file.     


FINDING OF FACT

The Veteran does not have any residuals of an atropine injection that manifested in service or that are related to his military service.  


CONCLUSION OF LAW

Residuals of an atropine injection were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant service connection claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the service connection disorder at issue in this case was satisfied by a letter sent to the Veteran in March 2009.  

Moreover, with regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for the service connection issue in March 2009 prior to the May 2009 rating decision on appeal.  Thus, there is no timing error.   

Accordingly, the Veteran has received all required notice in this case for the service connection issue on appeal, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, Social Security Administration (SSA) disability records, VA treatment records, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, hearing testimony, lay statements, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to the claim being decided herein.  

The Veteran was also afforded a VA examination in February 2012, and the examiner provided a medical opinion addressing whether any of his current conditions are related to his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The examiner reviewed the claims file, considered the Veteran's own reported history, performed a physical examination, and provided a medical opinion that was supported by rationale and based on an accurate factual premise.  In addition, as discussed below, the Board has found the Veteran's lay assertions regarding sustaining an in-service injury from an atropine injection to be inconsistent.  Overall, there is no probative indication that the VA examination was inaccurate or inadequate.  

With regard to the June 2015 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and the representative outlined the issue of entitlement to service connection for residuals of an atropine injection.  The basic elements for service connection were identified.  See hearing testimony at page 3. The Veteran and his representative also provided detail as why they believed that service connection was warranted, and the Veteran demonstrated actual knowledge of the evidence needed to substantiate his claim.  In addition, the undersigned Veterans Law Judge noted that there was a negative VA nexus opinion of record and inquired as to whether there was any potential favorable outstanding medical evidence, including VA treatment records, which are of record, and any private nexus opinions.  See hearing testimony at pages 12, 15-16.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the issue on appeal.    


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also be service-connected if all of the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Initially, no disorder at issue is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Medical evidence is not categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

In this case, the Veteran has contended that he sustained confusion, fainting spells, stomach problems, respiratory problems, and a skin condition based on two alleged in-service events from 1974.  First, he has claimed that, while in a bunk bed, a sergeant placed a disc with a needle into his right wrist as part of a study to cure the common cold, which left him sick and dizzy.  Second, he has alleged that, a short time thereafter, he says he was injected with atropine in his right leg.  The Veteran has stated that he developed various symptomatology as a result, including confusion, fainting spells, stomach problems, respiratory problems, and a skin condition.  See November 2011 VA Form 9; March 2009 Veteran statement and Report of Contact.  The Veteran also submitted a March 2009 photo of the alleged injection site for atropine in his right leg. 

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for residuals of an atropine injection in the right leg, to include confusion, fainting spells, stomach problems, respiratory problems, and a skin condition.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Specifically, VA treatment records dated from 2002 to 2011 and the February 2010 VA examiner diagnosed him with folliculitis, dermatitis, neurotic excoriations, pleural plaques with a history of asbestosis, and gastroesophageal reflux disease (GERD).  Thus, the Veteran arguably has some potential current diagnoses, and the remaining question is whether any of these disorders manifested in service or are otherwise related thereto.

Regarding the second element of service connection requiring an injury, disease, or event therein, the Board does acknowledge the Veteran's lay assertion of his in-service injections by military personnel with potential cold cures and atropine.  A lay person may testify as to an incident or event that resulted in a physically observable injury.  Harvey v. Brown, 6 Vet. App. 390, 393 (1994).   Thus, the Veteran is indeed competent to report these reported incidents and subsequent symptomatology from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The Court has held that competency is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

Definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this case, the Board finds that the Veteran's reported history of in-service injection injuries and subsequent symptomatology are often inconsistent and lack credibility.  That is, the Veteran's lay testimony of in-service injuries is inconsistent with, and at times contradicts, other evidence of record, including his own statements.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  "Statements, however, need not be directly contradictory in order to be deemed inconsistent.  Udemba v. Nicoli, 237 F.3d 8, 18 (1st Cir. 2001); see also United States v. Winter, 663 F.2d 1120, 1154 (1st Cir.1981) (admitting statement despite finding it "ambiguous at best"); United States v. Barrett, 539 F.2d 244, 254 (1st Cir.1976) (noting contradiction need not be "in plain terms" and requiring "some indication" that statement differed from trial testimony).

First, the Veteran has contended that a sergeant placed a disc with a needle into his right wrist.  For example, in the November 2011 VA Form 9, the Veteran stated that he was a "volunteer" for a cure for the common cold; hence, he was injected with a white disk on his right wrist.  In a June 2002 VA treatment record, he reiterated he was a "volunteer" in a medical military study involving the ingestion of pills and received viral exposure.  During a June 2010 VA endocrine consultation, he elaborated that he developed dizziness and an intense head pressure after the right wrist injection at which time he also took a red pill, which caused him to sneeze to alleviate the head pressure.  In contrast, in a March 2007 statement, the Veteran did not indicate he was a volunteer for a research project for the common cold; rather, he stated that he was sleeping in his room when a sergeant stuck him unwillingly with a white round looking cap and a needle.  He asked the sergeant why he had been injected, but did not receive a definitive answer.  He made a similar assertion in an August 2002 VA treatment record.  In further contrast, in a May 2002 VA treatment note, the Veteran reported that "he was given" medication to fight the common cold, but became suspicious and stopped taking the medication.  There was no mention of an involuntary injection in the right wrist.  These reports are clearly inconsistent and contradictory.

Second, the Veteran has stated that a short time thereafter he was injected with atropine in his right leg.  His description of why he was injected with atropine has varied.  For example, in a March 2009 statement and May 2007 VA psychology note, he mentioned that he was told he had experienced an anxiety attack, which was the reason for the atropine injection in the right leg.  In contrast, in a November 2011 VA Form 9, April 2011 VA treatment record, and February 2012 VA examination, he described receiving the atropine injection to counter nerve gas exposure or other chemical exposures in the field.  In further contrast, in a December 2008 VA treatment record, the Veteran reflected that he was given an atropine injection to the right ankle after becoming sick from taking medication to cure the common cold.  Again, the Board notes that these statements are clearly inconsistent.    

In addition, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of confusion, fainting spells, stomach problems, respiratory problems, and a skin condition.  His service treatment records also do not document any injections of atropine or potential cures for the common cold.  Rather, the service treatment records only document the Veteran's report of chills and shakes out in the field in April 1974 with a diagnosis of a nonspecific virus illness, type undetermined.  In August 1974, the Veteran was treated for headaches, a sore throat, a toothache, and an earache.  Thus, there is no other evidence of record beyond the Veteran's own statements suggesting that he underwent injections, participated in a cure for the common cold study, had an atropine injection, or had any relevant symptoms during service.  For the foregoing reasons, the Board finds that the weight of the competent, credible, and probative evidence weighs against a finding that the Veteran sustained confusion, fainting spells, stomach problems, respiratory problems, and a skin condition based on two alleged in-service events from 1974.  

Moreover, even if the Board were to assume the Veteran had an atropine injection in 1974 during service, with regard to a nexus, the Board finds that the evidence of record weighs against a finding that any current disorders are related to his military service, including an alleged atropine injection.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Significantly, in February 2012, a VA examiner reviewed and discussed the evidence of record and opined that it was less likely than not that the Veteran's conditions were incurred in or caused by his military service.  The examiner noted that the Veteran's skin conditions were due to his long-standing mental health issues - neurotic excoriations.  The examiner remarked that medical literature notes that atropine administration gives significant levels in the central nervous system within 30 minutes to one hour, but disappears rapidly from the blood with a half-life of two hours.  There are no long-lasting residual effects.  In making this determination, the examiner also considered the Veteran's lay assertions regarding the onset of his injuries.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As discussed above, the Board has found the Veteran's lay assertions regarding the incurrence of his in-service injuries to be questionable.  Overall, this February 2012 VA medical examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's medical records.   

With regard to lay evidence of a nexus of the Veteran's current conditions to his active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of confusion, fainting spells, stomach problems, respiratory problems, and a skin condition during and after service.  He is also competent to report that received various injections during service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, neither he nor his representative has medical training or expertise to provide an opinion regarding the etiology of his claimed disorders or a nexus to service, as the claimed condition falls outside the realm of common knowledge of a lay person.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Indeed, even the VA examiner consulted medical literature in rendering his opinion.  Moreover, as to the Veteran's lay assertions with regard to nexus, he does not meet any of the exceptions for competent lay evidence as listed under Jandreau.  

In addition, no medical professional of record has submitted an opinion indicating that the Veteran's alleged in-service injections caused residual symptomatology of any kind.   

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the February 2010 VA examiner, who determined that the Veteran's current conditions did not originate during service.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on his own medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for residuals of an atropine injection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of an atropine injection in the right leg, to include confusion, fainting spells, stomach problems, respiratory problems, and a skin condition, is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


